Case 9:20-cv-80027-RKA Document 35 Entered on FLSD Docket 04/30/2020 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 9:20-80027-CIV-ALTMAN/Brannon

  THE LOMNITZER LAW FIRM, P.A.,
       Plaintiff,

         v.

  MALIBU MEDIA, LLC,
       Defendant.
                                              /

  PLAINTIFF’S NOTICE OF WITHDRAWAL OF MOTION FOR LEAVE TO DISBURSE
                           FUNDS [ECF No. 20]

         Plaintiff, by and through undersigned counsel, hereby strikes and/or withdraws, without

  prejudice, its Motion for Leave to Disburse Funds From Attorney Trust Account.

         Dated: April 30, 2020                Respectfully submitted,

                                              By:/s/ Jerold I. Schneider
                                              Jerold I. Schneider
                                              Florida Bar No.: 26975
                                              JEROLD I. SCHNEIDER, P.A.
                                              7127 CORNING CIR.
                                              BOYNTON BEACH, FL 33437-3987
                                              Telephone: (561) 309-5374
                                              Jerold.schneider@schneideriplaw.legal
                                                 Attorney for Plaintiff




                                                 SCHNEIDER IP LAW
                                 7127 CORNING CIR. BOYNTON BEACH, FL. 33437
